Mr. Justice FELLOWS concludes that this case should be reversed because the local insurance agent had no authority to make statements *Page 566 
which would bind defendant and, therefore, could waive nothing. It does not appear to me that that question need be considered. It was the position of plaintiff that defendant, by canceling the policy, had waived the proofs of loss. Fischer testified that he was a member of a firm that was general agent for the defendant company, and that Garessi was employed by the firm as a solicitor.
Plaintiff spoke and understood English so imperfectly that he induced Frank Ciotta to visit the office of the company and learn why it did not pay the loss. He did so, and saw Garessi, and was informed by him that the policy had been canceled. This was within two weeks after the fire. Mr. Justice FELLOWS thinks Garessi had no power to make statements which would waive any right of the company. Perhaps he did not, but he did not attempt to waive any rights of the company. He simply stated a fact, namely: That the policy had been canceled. It was not necessary that Garessi should have any particular authority, or be any particular officer, to state a fact. A stenographer in the office of the company might have stated that if she knew it. Garessi did not undertake to say whether or not the company would pay; he did not attempt to say what the company would do; he did not attempt to exercise any discretion with reference to defendant's liability. He simply stated a fact which appeared to be within his knowledge. And subsequent events showed that Garessi was right about it because the company afterwards defended on that ground and gave notice of that defense in its plea.
Now, when plaintiff learned of this fact, that the defendant had canceled the policy, did he have a right to infer that the company denied liability? If he did, then it was unnecessary for him to do the useless work of preparing proofs of loss. If the company *Page 567 
canceled the policy on the ground that it was not liable, what use would it have for proofs of loss?
"So where the conduct of the insurer is such as to render the furnishing of proofs useless or unavailing or impossible, they are deemed waived." 26 C. J. p. 397.
It appears to me that plaintiff had the right to infer from the fact that the defendant had canceled the policy, that it denied liability thereon. The waiver did not arise from what Garessi told Ciotta, but arose from the fact that defendant had canceled the policy. That plaintiff did have the right to infer waiver from a denial of liability is sustained in ImprovedMatch Co. v. Insurance Co., 122 Mich. 256. In that case after the fire the plaintiff wrote the company demanding payment. It replied that the policy was canceled. Afterwards, when sued, it made it one of its defenses that no proofs of loss were delivered to it, and this court held that under such circumstances no proofs of loss were necessary, and said in part:
"Counsel for defendant contend that the court should have directed the verdict in favor of the defendant because of the failure of the plaintiff to make and serve proofs of loss. It appears that, after the fire, the plaintiff wrote the defendant about it, and that it was a total loss. The defendant company immediately answered that it had canceled the policy, and called attention to stipulations in the policy in reference to running after 10 o'clock at night, and added: 'I am informed that your establishment burned at about 3 o'clock in the morning, and while it was being operated.' This was virtually a denial of liability, and no proofs of loss were necessary to be made."
The question as to whether plaintiff had a right to infer a waiver from the fact that the company had canceled the policy was perhaps a question for the jury, but as both parties asked for a directed *Page 568 
verdict it was up to the court to decide that question of fact.
The policy was taken out to protect both plaintiff and the mortgagees. Plaintiff paid the premium and afterwards suffered a loss, and now should receive the promised indemnity.
The judgment should be affirmed.
McDONALD, C.J., and MOORE, J., concurred with BIRD, J.